PEDERSON, Justice,
dissenting.
No matter how you slice it, this is a suit to recover money damages for injuries to enrolled Indians, caused by the conduct (no-fault) of other enrolled Indians during the operation (uninsured) of motor vehicles on an Indian reservation. Like in the shell game, I know that the pea is there somewhere, even though the sleight-of-hand tactics make it difficult to follow.
We held in Three Affiliated Tribes, Etc. v. Wold Engineering, P.C., 321 N.W.2d 510 (N.D.1982), that without tribal acceptance of state jurisdiction under Chapter 27-19, NDCC, the courts of this state do not have jurisdiction to entertain a civil action arising within an Indian reservation which is brought by an Indian tribe against non-Indian defendants. Even though no Indian tribe has accepted state jurisdiction, it appears to me that any enrolled Indian, relying on the majority opinion in this case, can elect to confer subject-matter jurisdiction on the courts of this state by merely making an assignment to one who is not an enrolled Indian. This makes a sham of the requirement of tribal acceptance.
If, on the other hand, it is intended that assignments must be first authorized by state law, I see no reason why the next session of the Legislature, by adept use of its bootstraps, doing indirectly what it cannot do directly, should not solve for all cases the knotty question of Indian jurisdiction.
I think that the trial court correctly granted the motion to dismiss. The judgment should be affirmed.